NO. 07-08-0153-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 29, 2008

                          ______________________________


                             MICHAEL GOFF, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE

                         _________________________________

             FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY;

                NO. 43,950-B; HON. ROY T. SPARKMAN, PRESIDING

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.



     ORDER ON APPELLANT’S MOTION TO NON-SUIT OR DISMISS APPEAL



      Before the Court is appellant’s motion to dismiss this appeal pursuant to rule 42.2

of the Texas Rules of Appellate Procedure. Rule 42.2 states that at any time before the

appellate court’s decision, the appellate court may dismiss an appeal upon the appellant’s

motion. TEX . R. APP. P. 42.2(a). The appellant and his attorney must sign the written

motion to dismiss. Id.
      Upon review of appellant’s motion, all of the requirements of rule 42.2(a) have been

satisfied. The Court has considered appellant’s motion and concludes the motion should

be granted and the appeal dismissed.

      Therefore, we dismiss this appeal.




                                 Mackey K. Hancock
                                      Justice

Do not publish.




                                           -2-